Citation Nr: 0606118	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss, to include tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to 
October 1960.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision from the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim of 
service connection for a hearing loss.  

The veteran was scheduled for a March 2004 hearing before a 
Veterans Law Judge. at the New York, New York Regional 
Office, but cancelled this hearing.


FINDING OF FACT

A hearing loss was not manifested during the veteran's active 
service, or to a compensable degree within one year after 
service separation; however a current hearing loss disability 
has been etiologically related to service.


CONCLUSION OF LAW

Hearing loss was incurred in or aggravated by service, and 
incurrence of a sensorineural hearing loss is presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Because of 
the favorable disposition in this case, any failure of VA to 
properly execute the requirements of VCAA is harmless error.


Factual Background

The veteran served on active duty as a radio operator and 
jeep driver for one of the artillery field training 
battalions.  The veteran's service records contain no finding 
or diagnosis of hearing loss in service.  Both the induction 
physical examination dated in October 1958, and the 
separation physical examination dated in August 1960 noted 
that whispered voice hearing tests were 15/15, bilaterally.  
In the Reports of Medical History accompanying the induction 
physical examination and the separation physical examination, 
the veteran stated that he did not report having any hearing 
problems.  

Of record is a September 1963 privately conducted audiogram.  
The findings were not interpreted.  

In May 2002 the veteran underwent a VA audio examination and 
a VA ear disease exam.  The veteran reported his greatest 
difficulty was in hearing low intensity conversations and his 
watch beep.  The veteran did not report any history of pre or 
post-service occupational noise exposure.  He stated that he 
first noticed the onset of high-pitched tinnitus, with 
variable loudness, about twenty-five years ago.  The veteran 
rated the tinnitus a 3 out of 10, on a scale of increasing 
severity.  The diagnosis revealed normal bilateral hearing 
through 2000 Hz, with bilateral high frequency hearing loss 
thereafter.  Upon repeat testing, the physician was unable to 
reproduce the threshold results.  The notes indicated that 
due to the significant improvement in pure tone thresholds 
from the initial to the final test, an exact estimation of 
hearing sensitivity could not be made at that time.  The 
physician noted that a functional component was evident and 
it was possible that the pure tone thresholds above 2000 Hz 
and speech recognition ability, for both ears, may be better 
than the final thresholds indicated.  The ear disease 
examiner also noted a questionable functional competent, and 
concluded that no ear disease was present.  The veteran was 
scheduled for retesting to obtain clearer results.

The veteran received the second VA audio exam in December 
2002.  The claims folder was not provided to the audiologist 
or to the physician.  Following a review of the claims file 
and the audiological examination results of both the May and 
December 2002 examinations, the VA physician concluded that 
it was as likely as not that the hearing loss and tinnitus 
were not causally related to active duty.

Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002).  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet.  App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

In this case, the veteran stated that he has difficulty 
hearing conversations, his watch beep, and occasionally has 
non-disturbing tinnitus.  He contends that this condition is 
a direct result of his in-service occupation's close 
proximity to the artillery field training exercises.  The 
veteran also stated that six months after leaving service, he 
failed a pre-employment audiogram screening when he applied 
for a job at Western Electric.

The Board has considered the veteran's contentions, and finds 
that the preponderance of the evidence is in favor of 
allowing this claim.  In this respect, the Board notes that 
the veteran's service records contain no finding or diagnosis 
of hearing loss.  The only testing available during the time 
of the veteran's service was whispered voice testing, and all 
of the veteran's test results were found to be normal.  

However, the veteran has a current hearing loss disability.  
In December 2002, the VA physician concluded that it was as 
likely as not that the hearing loss and tinnitus were not 
causally related to active duty.  This is an equivocal 
opinion.  Thus, resolving doubt in the veteran's favor, 
service connection for a hearing loss and tinnitus is 
awarded.


ORDER

Service connection for hearing loss, to include tinnitus, is 
allowed.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


